ACCEPTED
                                                                                     03-14-00570-CR
                                                                                             6652384
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                8/26/2015 8:17:41 AM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                             NO. 03-14-00570-CR

ERIC BYRON CRAYTON                      §        IN THE THIRD FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
VS.                                     §        DISTRICT 8/26/2015
                                                           COURT8:17:41
                                                                      OF AM
                                                            JEFFREY D. KYLE
THE STATE OF TEXAS                      §        APPEALS OF TEXAS Clerk




 MOTION TO POSTPONE ARGUMENT AND NOTICE OF INTENT TO
               ARGUE BEFORE THE COURT

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and notifies the Clerk of the Court that the author of the State’s brief,

Assistant Criminal District Attorney Clayten Hearrell, intends to argue this case

before the Honorable Court of Appeals; furthermore, pursuant to Texas Rule of

Appellate Procedure 10.5(c), Appellee moves the Court to postpone oral argument

until September 29, 2015 or a subsequent date which is convenient for the Court,

and for good and sufficient cause would show the following:



                                       I.
      Appellant was convicted by a jury of Tampering with Physical Evidence on

August 11, 2014 in the 207th District Court of Comal County. The jury then

sentenced Appellant to 35 years confinement in the institutional division of the

Texas Department of Criminal Justice. Appellant timely filed his notice of appeal

and filed his brief with the Court on February 2, 2015. The State’s brief was

                                       1
submitted on July 3rd before being filed following reinstatement on July 29, 2015.

Appellant filed a reply brief on August 17, 2015. The Court has ordered oral

argument on September 23, 2015 at 1:30 p.m.



                                       II.

      The Comal County Criminal District Attorney’s Office attends an annual

conference to ensure its members meet their C.L.E. requirements. Before the

Court’s order – issued August 24, 2015 – set this cause for oral argument, the

Office had registered to attend the Texas District & County Attorneys

Association’s Annual Criminal and Civil Law Update, scheduled to take place in

Corpus Christi. Mr. Hearrell’s registration was confirmed on July 20, 2015.

Confirmation (redacted), attached. Check-in at the hotel is on September 22, 2015,

and the office will attend the conference (including some optional courses on

September 22) through September 25, 2015. While Appellee intends to argue

before the Court, in light of the foregoing, Appellee respectfully prays that the

Court postpone oral argument in the instant cause until September 29, 2015, or

whatever subsequent day is most convenient for the Court.




                                        2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests that the Court postpone oral argument until September 29,

2015 or a subsequent date, so that Appellee may attend the prescheduled

conference and argue the instant cause before the Court. This postponement is not

requested for the purpose of delay itself, but so that justice may be done. This is

Appellee’s first request to postpone oral argument.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                        CERTIFICATE OF SERVICE

       I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
Appellee, hereby certify that a true and correct copy of this Motion to Postpone
Argument and Notice of Intent to Argue before the Court and accompanying
attachments have been delivered to Appellant ERIC BYRON CRAYTON’s
attorney of record in this matter:

      Richard E. Wetzel
      wetzel_law@1411west.com
      1411 West Avenue
      Suite 100
      Austin, TX 78701
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov e-filing service this 26th day of August, 2015.

                                             /s/ Joshua D. Presley
                                              Joshua D. Presley


                     CERTIFICATE OF CONFERENCE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
Appellee, hereby certify that I have conferred with the attorney for ERIC BYRON
CRAYTON regarding the merits of this motion and to learn whether Appellant
opposes the instant motion. Mr. Richard E. Wetzel does not oppose postponing
oral argument until September 29, 2015, or whatever subsequent date is most
convenient for the Court.

                                             /s/ Joshua D. Presley
                                              Joshua D. Presley




                                         4
Popp, Charlotte B.
From:                       Hearrell, Clayten H.
Sent:                       Monday, July20, 20151:42 PM
To:                         Popp, Charlotte B.
Subject:                    FW: 2015 Annual Criminal & Civil Law Update




From: rogers@tdcaa.com [mailto:roqers@tdcaa.com]
Sent: Monday, July 20, 2015 10:53 AM
To: Hearrell, Clayten H.
Cc: dayatra.roaers@tdcaa.com
Subject: 2015 Annual Criminal & Civil Law Update


Your registration for the 2015 Annual Criminal & Civil Law Update is listed below.

                                     Attendee Information
!Attendee ID         1


 Name (Badge       !clayten H. Hearrell (Clay)
 Name)
r--lsta_t_e-Bar#
             _ _ _ l24059919
!Position          .-lA-s-st-._C_ri_m-in_al_D_is-tri-.c-t_A_tt_o_m_e_y_ _ _ _ _ _ _ _ _ _ __
r-IF_irm
      _ _ _ _ lcomal County
                     ~----------------------------------
IAddress           It 50 N. Seguin Ave., Ste. 307
I                  !New Braunfels, TX 78130-5161
I.-WT-e-IIH_T_e_VF_ax_l830-221-1300 I I 830-608-2008
!Email           lhearrc@co.comal.tx.us
.-IB_ill_ed_ _ _ ls35o.oo
!Paid            .--lso-.o-o_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
lr-Bal-an-ce_ _ _ IS35o.oo



IYou have registered for the following events

~~:ent !Quantity I                  Event Description
                                                                         I
                                                                             Date
                                                                                       F
                  PLEASE SELECT EITHER FULL,
                  TRAINING ONLY, OR NON-MEMBER
                  REGISTRATION. You can also register a guest
                 !for dinner functions below, or sign-up for the
    100    I                                                              09-23-2015 350.00
                  Optional Protective Order class, a separate CLE,
                  the day before the start of the Annual.

                  Full Registration - For CAs, DAs, CDAs,                              I
                                                            1
..     ..

                 C&DAs, and their office personnel. ($350 includes
                 $175 Registration fee+ $175 Association fee).
                 The association fee of$175 is each participant's
                 share of costs over and above what the grant
                 allows (for example, excess costs of on-site meals
                 and association overhead). In addition, this fee
                 enables TDCAA to lock in discounted hotel rates
                 for participants and entitles them to attend all
                 association functions, including Wednesday night's
                 opening reception, as well as Thursday's lunch and
                 dinner. This registration option is not available to
                 municipal prosecutors, military prosecutors,
                 special prosecutors, peace officers, defense
                 attorneys, judges, and any other criminal justice
                 professional who are not a full-time employee of a
                 Texas District or County Attorneys Office.

                 Prosecutors and their staffs are also entitled to
                 reimbursement of up to $10 a day for meals (not
                 provided by TDCAA) and up to $40 a night for
                 hotel rooms for a maximum of two nights (Wed
                 and Th only).
                                                                        Total Paid:     $0.00
                                           Total amount due: $350.00
 THIS IS YOUR REGISTRATION CONFIRMATION AND INVOICE.

 If you need to edit any of the information above, please email dayatra.rogers@tdcaa.com with your corrections
 or contact her in the office at 512-474-2436.

 Please make a copy of your confirmation/invoice and send it along with your payment to:

 TDCAA

 Attn: Dayatra Rogers

 505 W. 12th St., Suite 100

 Austin, TX 78701

 If you registered for the $150 "training only" fee, you are entitled to attend the entire seminar but cannot attend
 the TDCAA reception or the included luncheon. Please be sure you have checked the appropriate registration
 fee.

 TDCAA has received 12 hours ofCLE credit, including 3 hours of ethics. We report these hours for you upon
 completion of the course.

 All seminar materials will be made available on our website one week prior to the course, and will remain
 archived there for future reference. The password to access these materials will be emailed to the address you
 used to register with by September 16, 2015. There will not be capability to print these materials out at the
 semmar.
                                                          2
Visit the Training page on the TDCAA website for our cancellation policy. Thanks for your interest in our
association and training, and we'll see you in Corpus!

Please note that no photography or audio or video recording of this training will be allowed. Any
rebroadcast or retransmission of a TDCAA training or and any reproduction or reuse of TDCAA 's
training materials, without the express written consent of TDCAA, is prohibited.




                                                      3
Popp, Charlotte B.
From:                      Hearrell, Clayten H.
Sent:                      Monday, July 20, 2015 1:43 PM
To:                        Popp, Charlotte B.
Subject:                   FW: 2015 Corpus Christi Legislative Update




From: roaers@tdcaa.com [mailto:roqers@tdcaa.com]
Sent: Monday, July 20, 2015 11:25 AM
To: Hearrell, Clayten H.
Cc: dayatra.roqers@tdcaa.com
Subject: 2015 Corpus Christi Legislative Update


Your registration for the 2015 Corpus Christi Legislative Update is listed below.

                                    Attendee lnfonnation
[Attendee ID       1

  Name (Badge
  Name)
                 ~~layten H. Hearrell (Clay)
,S-ta-te_B_ar#
......     _ _ _ /24059919
[Position            [Asst. Criminal District Attorney
[Finn                [comal County
[.--A-dd_r:_es_s---[150 N. Seguin Ave., Ste. 307
I                 [New Braunfels, TX 78130-5161
[WTei!HTei/Fax [830-221-1300 //830-608-2008
[Email            [hearrc@co.comal.tx.us
[r-Bt-.11-ed_ _ _ l$100.00
[Paid             [r-$0-.0-0--------------·
[r-B-al_an_c_e---[$100.00



[You have registered for the following events

~~~ent !Quantity I     Event Description
                                                                        I   Date
                                                                                   F
!1001 1 [Member Registration                                          [09-22-2015[ 100.00
                                                                       Total Paid: $0.00
                                                               Total amount due: $100.00

Corpus Christi**

Tuesday, September 22

                                                           1
Omni Bayfront Hotel

900 N. Shoreline Blvd.

Nueces Ballroom

PLEASE NOTE: This is your registration confirmation and invoice. A copy of this invoice must be submitted
with a check in a timely manner to ensure payment is posted to the correct registrant. If you wish to pay with a
credit card (Visa or MasterCard}, you may do so by calling Dayatra Rogers ahead of time at 512-474-2436.

TDCAA

Attn: Dayatra Rogers

505 W. 12th St., Suite 100

Austin, TX 78701

Registration opens at 1:00 p.m. The legislative update session is from 1:30 to 5 p.m., is worth 3 hours of 3184
TCOLE and CLE credit, and costs $100 for TDCAA members who pre-register online (up until a week before
the training) and $125 for all others, including members who register on-site.

All attendees will receive a copy of the 2015 Legislative Update book with a Penal Code table of offenses.

Please note that no photography or audio or video recording of this training will be allowed. Any
rebroadcast or retransmission ofTDCAA's Legislative Update presentation and any reproduction or
reuse ofTDCAA's Legislative Update book, without the express written consent ofTDCAA, is
prohibited.

**The legislative training in Corpus is the same week as our Annual Criminal & Civil Law Update; you
are welcome to attend both but must register and pay for them separately. Registration for the Annual
will open in mid-June.




                                                        2